Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-10, 12-15, 17, 20, 22-23, and 25-26 rejected under 35 U.S.C. 101 for being directed to an abstract idea in the form of a mental process.
Step 2A, Prong One: Claims 1 and 14 recite the steps of:
detecting in a natural language text segment the presence of numerical data comprising one or more numbers (a human could visually notice the presence of numbers in a text segment);
extracting the numbers detected and words surrounding the numbers, the words being within a window of a predetermined length (the human can write down the numbers and words being within a window of a predetermined length that surrounding the numbers);
creating a word vector for each of the extracted words (the human could create a word vector made of rankings for feature categories assigned based upon human judgement and then make an evaluation of a feature based upon the rankings in the vector);
determining the most correlated feature of the extract words by inputting the word vector for each of the extracted words into a first machine learning module 
associating the most correlated feature of the extracted words with the numbers (using pen and paper the human can associate feature of extracted words with numbers); and
classifying the natural language text segment by inputting the numbers and the associated most correlated feature into a second machine learning module (classify text segment and input numbers and correlated feature into a machine learning module).
The creation of a word vector does not add any degree of complexity so as to exclude practical human performance. Using Word2Vec (claims 5 and 15) which is well-known to produce word vectors and for step 2B the use of Word2Vec is well-known, routine, and conventional as shown in Melnikov (2016/0232142, [0069] – a word vector generated by the well-known word2vec algorithm). And the inputting the word vector into a machine learning model is just generic as claimed rather some improved neural network/machine learning model for semantic classification of numerical data in natural language context (i.e., there is no improvement to a particular field of technology under Step 2A, Prong Two). The presence of a machine learning model does not prevent the human from performing the simple classification natural language text segment and inputting word vector, numbers and associated correlated feature that are being claimed (i.e., the step is not so complex as to preclude performance by a human) and that the generic neural network/machine learning model for classification of data is well-known, routine, and conventional in Step 2B as shown in Nishida (2020/0310700 [0002]). The Applicant also indicates in the specification that the invention is inventive because it 
Dependent claims 2-10, 12-13 and 15, 17, 20, 22-23, 25-26 inherit the same defects.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 9-10, 14, 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by submitted prior arts Snider et al. (2015/0006199).
As to claim 1, Snider taches a method for processing numerical data within a natural language context, the method comprising: detecting in a natural language text segment the presence of numerical data comprising one or more numbers ([0146, 0150] – “patient should take 2 mg of penicillin daily”); extracting the numbers detected and words surrounding the numbers, the words being within a window of a predetermined length ([0134, 0146-0151] – a first model may be applied to a  medical text to extract a 

As to claim 3, Snider taches the method of claim 2 further comprising generating a treatment plan based on the medical diagnosis ([0093, 0118, 0123, 0146-0152]).
As to claims 9 and 22, Snider teaches the method of claim 1 and the system of claim 14, wherein the step of classifying the natural language text segment ([0128, 0141, 0146-0150] – separate classifiers may be trained for each fact type, and the classifiers may be run in parallel; medical facts may be extracted from a medical text by applying a plurality of models, rather than a single model that extracts all the  medical facts. In some embodiments, the application of a plurality of models may be hierarchical, and the portion(s) of the medical text to which a particular model is applied may be dependent on the locations in the medical text from which one or more medical facts was extracted by a higher-level model. Such a technique is referred to herein as applying “cascaded models.” A first model may be applied to extract one or more medical facts, and a second model may be applied to a portion of the medical text from which the one or more medical facts were extracted by the first model to extract one or more additional facts relating to the facts extracted by the first model) comprises creating a feature vector for the most correlated feature of the extract words ([0138]) and inputting the feature vector into the second machine learning module ([0007-0009, 0128, 0141, 0146-0150] – facts extracted by the first model and information identifying the text lined to the extracted facts provided to the second model in paragraph 0149; and separate classifiers may be trained for each fact type, and the classifiers may be 
As to claims 10 and 23, Snider taches the method of claim 1 and the system of claim 14 wherein the natural language text segment comprises any of a paragraph, a sentence, a phrase, a portion of a medical note, and a combination thereof ([0146]).
Claim 14 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Snider teaches a non-transitory, computer readable memory, one or more processors, and a computer readable storage medium ([0009, 0201]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Snider et al. (2015/0006199) in view of Chen et al. (2017/0206416).
As to claims 4 and 17, Snider teaches the first machine learning module ([0127]). Snider does not teach a convolutional neural network.
Chen teaches a convolutional neural network ([0084, 0090, 0092]).
It would have been obvious before the effective filing date of the claimed invention to utilize the convolutional neural network as taught by Chen in order to provide techniques for the extraction of medical facts from a medical text as taught by Snider capable of improved and more efficient model training. Both Snider and Chen are directed to systems and methods for processing/analyzing textual data in conjunction with machine learning and natural language processing.

7.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (2015/0006199) in view of Melnikov (2016/0232142).
	As to claim 5, Snider does not explicitly discuss the method of claim 1 where in the step of creating the word vector is performed by using a Word2Vec algorithm.
	Melnikov teaches a word vector generated by the well-known word2vec algorithm ([0069]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Melnikov into the teachings of Snider for the purpose of generated word vector utilizing the word2vec algorithm in order to have values encoding semantic properties of the source word that including grammatical features and a meaning of the source word.

8.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (2015/0006199) in view of Song et al. (2020/0097820).
As to claim 6, Snider does not explicitly discuss the method of claim 1 where in the step of determining the most correlated feature of the extract words is performed by using a max pooling algorithm.
	Song teaches extracting the first feature vector by passing the feature maps through a max pooling layer ([0021, 0031, and 0062]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Song into the teachings of Snider for the purpose of extracting the first feature vector by passing the feature maps through a max pooling layer.

9.	Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (2015/0006199) in view of Ling et al. (2020/0027560).
	As to claim 7, Snider does not explicitly discuss the method of claim 1 where in the second machine learning model comprises a feedforward neural network.
	Ling teaches the state vector may be applied as input across a linear layer which includes a machine learning model such as a feed-forward neural network having one or more hidden layers ([0056]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Ling into the teachings of Snider for the purpose of having state vector applies as input across a linear layer which includes a .

10.	Claims 8, 20 rejected under 35 U.S.C. 103 as being unpatentable over Snider and Ling in view of Khoury et al. (US Patent 9,824,692).
	As to claim 8, Snider and Ling do not explicitly discuss the method of claim 7 wherein the feedforward neural network comprises a softmax layer.
	Khoury teaches the feed-forward neural networks includes a softmax layer (claim 21).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Khoury into the teachings of Snider and Ling for the purpose of applying softmax function to activate function of a neural network to normalize the output of a network to a probability distribution over predicted output classes.
	As to claim 20, Snider does not explicitly discuss the system of claim 14 wherein the second machine learning module comprises a feedforward neural network, wherein the feedforward neural network optionally comprises a softmax layer.
Ling teaches the state vector may be applied as input across a linear layer which includes a machine learning model such as a feed-forward neural network having one or more hidden layers ([0056]); and Khoury teaches the feed-forward neural networks includes a softmax layer (claim 21).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Khoury and Ling into the teachings of Snider .

11.	Claims 12, 25 rejected under 35 U.S.C. 103 as being unpatentable over Snider.
As to claims 12 and 25, Snider does not explicitly discuss the method of claim 1 and the system of claim 14, wherein the window has the predetermined length of six words such that three words are positioned before and after the numbers. However, Snider teaches any suitable set of features used by a statistical relation model including entity labels, parts of speech, N-gram features, token window size (e.g., a count of the number of words or tokens resent between two tokens that are being related to each other) ([0134]); and any size portion of the text may be linked to a five or ten word sequence of text that includes the word “penicillin”; as a portion of the medical text having any suitable length may be linked to an extracted medical fact and the size of the portion may be the same for all types of medical facts extracted by the first model or may vary for different types of facts, a clinician’s note may include the text “patient should take 2 mg of penicillin daily”. The model 301 may be applied to extract one or more medication facts from the medical text. For example, the model 301 may extract a medication fact from the portion of the text that recites “penicillin”. A second level model 302 may then be applied to some portion of text that includes the word “penicillin” (the portion can be of any suitable size, as discussed above) to extract one or more facts .

12.	Claims 13, 26 rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (2015/0006199) in view of Zarandioon et al. (US Patent 10,713,589).
	As to claim 13, Snider does not explicitly discuss the method of claim 1 and the system of claim 14 wherein the first and second machine learning modules are trained by using a gradient descent algorithm.
	Zarandioon teaches gradient descent algorithm used to train a machine learning model (Fig. 26, col. 46, lines 10-12).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Zarandioon into the teachings of Snider for the purpose of identifying a minimum of an objective function by iterative taking steps proportional to the negative of the current gradient of the objective function.
15 rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (2015/0006199) in view of Melnikov (2016/0232142) and further in view of Song et al. (2020/0097820).
As to claim 15, Snider taches the system of claim 14 further comprising programming instructions configured to provide a medical diagnosis based on the numerical data and the classification of the natural language text segment ([0118, 0146-0152, 0183-0188]), determine a treatment plan based on the medical diagnosis ([0093, 0118, 0123, 0146-0152]). Snider does not explicitly discuss creating the word vector by using a Word2Vec algorithm, and/or determining the most corrected feature of the extract words by using a max pooling algorithm.
Melnikov teaches a word vector generated by the well-known word2vec algorithm ([0069]).
Song teaches extracting the first feature vector by passing the feature maps through a max pooling layer ([0021, 0031, and 0062]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Melnikov into the teachings of Snider for the purpose of generated word vector utilizing the word2vec algorithm in order to have values encoding semantic properties of the source word that including grammatical features and a meaning of the source word; and incorporate the teachings of Song into the teachings of Snider and Melnikov for the purpose of extracting the first feature vector by passing the feature maps through a max pooling layer.
Conclusion

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314



/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652